Citation Nr: 1703848	
Decision Date: 02/08/17    Archive Date: 02/23/17

DOCKET NO.  08-13 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for the service-connected chondromalacia patella of the left knee.

2.  Entitlement to an initial evaluation in excess of 10 percent for the service-connected left knee arthritis.

3.  Entitlement to an evaluation in excess of 10 percent for the service-connected left hip arthritis prior to January 22, 2016.

4.  Entitlement to an initial evaluation in excess of 10 percent for the service-connected limitation of left hip adduction prior to January 22, 2016.

5.  Entitlement to an evaluation in excess of 30 percent for the service-connected left hip limitation of flexion beginning January 22, 2016.

6.  Entitlement to an evaluation in excess of 20 percent for the service-connected limitation of left hip adduction beginning January 22, 2016.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant served on active duty in the United States Navy from February 1974 to May 1986.  This case originally came before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision issued by the Cleveland, Ohio Regional Office (RO) of the Department of Veterans Affairs (VA) in which increased evaluations were denied for the service-connected left knee chondromalacia and left hip arthritis.  

The RO subsequently granted service connection for left knee arthritis and assigned an initial evaluation of 10 percent for that disability, effective September 14, 2005, in a rating decision issued in April 2010.  In that same rating decision, the RO also granted service connection for limitation of left hip adduction and assigned an initial evaluation of 10 percent for that disability, effective November 24, 2009.  

The appellant presented testimony at a personal hearing held at the RO before a Decision Review Officer (DRO) in March 2010.  The transcript from that hearing has been associated with the evidence of record.

The Board remanded the case for additional development in January 2013, and August 2015.  The case has now been returned to the Board for appellate review.

While the case was most recently in remand status, in a rating decision issued in February 2016, the left hip disability rating was increased to 30 percent based on limitation of flexion and the left hip limitation of adduction rating was increased to 20 percent.  Both of these increased evaluations for the left hip were assigned an effective date of January 22, 2016.  Accordingly, a "staged" rating was created by this award.  Hart v Mansfield, 21 Vet. App. 505 (2007).  Also, as these increases do not represent the maximum ratings available for the left hip disabilities from the date of the claims, a full grant of the benefits sought was not promulgated and the appellant's claim remained in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Therefore, the issues on appeal are as listed on the title page.

The appellant appealed the initial ten percent evaluations that were assigned to the left knee arthritis and left hip limitation of adduction when service connection was granted.  The appellant is, in effect, asking for higher ratings effective from the dates service connection was granted (September 14, 2005 for the left knee arthritis and November 24, 2009 for the left hip limitation of adduction).  See Fenderson v. West, 12 Vet. App. 119 (1999).  Consequently, the evidence to be considered for these two disabilities includes that for the entire time period in question, from each original grant of service connection to the present.

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case must take into consideration the existence of this electronic record.

The issues of entitlement to increased ratings for the left hip flexion and the left hip limitation of adduction beginning January 22, 2016 are addressed in the REMAND portion of the decision below and those two issues are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the appeal period, the appellant's left knee disability was manifested by a range of motion that was no worse than zero degrees of extension and 80 degrees of flexion; no ankylosis has ever been shown.

2.  Throughout the appeal period, the appellant's left knee disability has been manifested by radiographic evidence of arthritis with noncompensable limitation of motion and pain on use.

3.  Throughout the appeal period prior to January 22, 2016, the appellant's left hip disability has manifested by the inability to cross his legs; no ankylosis, limitation of flexion to 45 degrees, or the existence of a flail joint or femur nonunion or malunion has ever been shown.

4.  Throughout the appeal period, the appellant's left hip disability has been manifested by radiographic evidence of arthritis with noncompensable limitation of motion and pain on use.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 30 percent have not been met for the left knee chondromalacia at any time.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.55, 4.59, 4.68, 4.71a, Diagnostic Code 5256-5263 (2016).

2.  The criteria for an initial disability evaluation in excess of 10 percent for the left knee arthritis have not been met at any time.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5256-5263 (2016).

3.  The criteria for an evaluation in excess of 10 percent for the left hip limitation of adduction were not been met at any time prior to January 22, 2016.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, and 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.40, 4.45, 4.55, 4.59, 4.71, 4.71a, Diagnostic Codes 5250-5255 (2016).

4.  The criteria for an initial evaluation in excess of 10 percent for the left hip arthritis were not met at any time prior to January 22, 2016.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, and 5107 (West 2016); 38 C.F.R. § 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.40, 4.45, 4.55, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5010, 5250-5255 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA's duty to notify and assist claimants in substantiating their claims for VA benefits has been codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the decision of the United States Court of Appeals for Veterans Claims (Court), in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

In a claim for increase, the requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  VA's duty to notify was satisfied by a letter issued in January 2013.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In addition, the appellant has appealed the initial 10 percent rating assigned for the left knee arthritis beginning in September 2005, as well as the initial 10 percent rating for the limitation of left hip adduction beginning in November 2009.  The Court has held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated - it has been proven, thereby rendering notice under 38 U.S.C.A. § 5103(a) no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 491.  See also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Furthermore, to whatever extent the decision of the Court in Dingess requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date, the Board finds no prejudice to the Veteran in proceeding with the present decision.  Letter to the appellant from VA, dated in March 2006, and January 2013, contained the information required by Dingess. 

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Here, VA treatment records for the Veteran have been associated with the claims file.  The Veteran was afforded the opportunity to present testimony at a personal hearing held at the RO in March 2010.  The Veteran was also afforded VA examinations in November 2009, March 2014, and January 2016.  

A medical opinion is adequate when it is based upon consideration of a veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The Board is aware of the recent decision in Correia v. McDonald, 28 Vet. App. 158 (2016), which holds that examinations of joints must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and if possible with range of motion (ROM) measurements of the opposite undamaged joint.  The VA examinations did not fully comply with Correia in that the examiners did not test for pain in weightbearing and nonweight-bearing modes or with passive motion.  However, the examiners did test for ROM after repetitive motion.  In addition, a remedial examination in 2017 would be too remote to reasonably relate to the original examination in 2009, or to the March 2014 examination.  Thus, a remedial examination at this point cannot be expected to produce evidence that would benefit the Veteran prior to the January 2016 examination.  The Board also notes that the Veteran underwent a left below knee amputation prior to his submission of his increased rating claims in September 2005, and that this affects his capacity for weightbearing.

The Board finds that the November 2009, March 2014, and January 2016 VA compensation examinations collectively contain a description of the history of the left knee and hip disabilities, document and consider the relevant medical facts and principles and record the relevant findings for evaluating those service-connected disabilities in relation to the applicable rating criteria.  The reports of these VA compensation examinations, especially when considered along with the other relevant evidence in the file, provide the information needed to properly rate the left knee and left hip disabilities for the period between September 2005 and January 21, 2016.  Thus, the Board finds that the examination reports are sufficiently detailed with recorded history, impact on employment and daily life, and clinical findings.  

In addition, it is not shown that the examinations were in any way incorrectly prepared or that the VA examiners failed to address the clinical significance of the appellant's claimed disabilities.  Further, the VA examination reports addressed the applicable criteria.  As a result, the Board finds that additional development by way of another examination would be redundant and unnecessary.  See 38 C.F.R. § 3.326 and 38 C.F.R. § 3.327 and Green v. Derwinski, supra.  Therefore, the Board concludes that the appellant was afforded an adequate examination.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

It appears that all obtainable evidence identified by the appellant relative to his claims has been obtained and associated with the evidence of record, and that neither he nor his representative has identified any other pertinent evidence which would need to be obtained for a fair disposition of this appeal.  The Board concludes that no further notice or assistance to the appellant is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, supra.

A remand from the Court or the Board confers upon a veteran the right to substantial, but not strict, compliance with that order.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The directives of the August 2015 Board remand have been substantially fulfilled.  The appellant's recent VA treatment records have been added to the claims file and a VA medical examination was obtained.  All relevant facts with respect to claims addressed in the decision below have been properly developed.  

In view of the foregoing, the Board finds that all notification and development actions needed to render a decision on the appellant's claims for increased ratings for his service-connected left knee and left hip disabilities have been accomplished. 

The Merits of the Claims

The law provides that disability evaluations are determined by the application of a schedule of ratings that is based upon an average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether they were raised by the appellant or not, and the entire history of the veteran's disability in reaching its decision, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

In the evaluation of service-connected disabilities, the entire recorded history, including medical and industrial history, is considered so that a report of a rating examination, and the evidence as a whole, may yield a current rating which accurately reflects all elements of disability, including the effects on ordinary activity.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  In this case the evidence reviewed includes the appellant's VA treatment records dated between 2005 and 2015; the reports of the VA medical examinations conducted in November 2009, March 2004, and January 2016; the appellant's March 2010 hearing testimony; and various written statements submitted by the appellant and his representative.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Except as otherwise provided in the rating schedule, all disabilities, including those arising from a single entity, are to be rated separately, and then all ratings are to be combined pursuant to 38 C.F.R. § 4.25.  One exception to this general rule, however, is the anti-pyramiding provision of 38 C.F.R. § 4.14, which states that evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided.  In Esteban v. Brown, 6 Vet. App. 259 (1994), the Court held that the described conditions in that case warranted 10 percent evaluations under three separate diagnostic codes, none of which provided that a veteran may not be rated separately for the described conditions.  

The Court held that the conditions were to be rated separately under 38 C.F.R. § 4.25, unless they constituted the "same disability" or the "same manifestation" under 38 C.F.R. § 4.14.  Esteban, at 261.  The critical element cited was "that none of the symptomatology for any one of those three conditions [was] duplicative of or overlapping with the symptomatology of the other two conditions."  Id. at 262. 

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In evaluating this case, the Board is cognizant of the limit set forth by the amputation rule which states that the combined rating for a disability shall not exceed the rating for amputation at the elective level, were amputation to be performed.  38 C.F.R. § 4.68.  In this case, the combined rating must not exceed a 60 percent evaluation for amputation of the lower leg at the level of the thigh, or 90 percent for disarticulation of the thigh.  38 C.F.R. § 4.71a, Diagnostic Codes 5160 to 5164. 

Lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Pain is the sort of condition that is observable by a lay person.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms). 

There is a large amount of evidence in this case, consisting of both medical records and lay statements submitted by the appellant.  The Board notes that it has reviewed the evidence in its entirety, but will not be discussing all of it with specificity.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007) (the Board is presumed to have considered all evidence presented in the record; it is not required to specifically discuss every piece of evidence). 

Pursuant to regulatory provisions, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Where there is X-ray evidence of arthritis and limitation of motion, but not to a compensable degree under the diagnostic code, a 10 percent rating is for assignment for each major joint affected.  38 C.F.R. § 4.71, Diagnostic Codes 5003, 5010.  The hip and the knee are considered major joints.  38 C.F.R. § 4.45.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant on motion.  Disability of the musculoskeletal system is the inability to perform normal working movement with normal excursion, strength, speed, coordination, and endurance, and that weakness is as important as limitation of motion, and that a part that becomes disabled on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, through atrophy, for example.  38 C.F.R. § 4.40. 

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate inquiry into whether there is limitation of motion, weakness, excess fatigability, incoordination, and impaired ability to execute skilled movements smoothly, and pain on movement, swelling, deformity, or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing, and weight-bearing are also related considerations.  The Court has held that diagnostic codes predicated on limitation of motion require consideration of a higher rating based on functional loss due to pain on use or due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. Brown, 9 Vet. App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). 

The Court has held that diagnostic codes predicated on limitation of motion require consideration of a higher rating based on functional loss due to pain on use or due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. Brown, 9 Vet. App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  However, when the maximum rating for limitation of motion of a joint has already been assigned, a finding of pain on motion cannot result in a higher rating.  Johnson v. Brown, 9 Vet. App. 7 (1997).

In Burton v. Shinseki, 25 Vet. App. 1 (2011), the Court held that consideration of 38 C.F.R. § 4.59 is not limited to cases involving arthritis, thereby providing for the possibility of a rating based on painful motion of a joint, regardless of whether the painful motion stemmed from joint or periarticular pathology.  The Court held that pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination and endurance to constitute functional loss.  Mitchell v. Shinseki, 24 Vet. App. 32, 33, 43 (2011).  Although pain may cause functional loss, pain, itself, does not constitute functional loss and is just one factor to be considered when evaluating functional impairment.  Id. 

The Court explained in Mitchell that, pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Consequently, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

However, the Court has held that 38 C.F.R. § 4.40 does not require a separate rating for pain but rather provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Pain that does not result in additional functional loss does not warrant a higher rating.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (holding that pain alone does not constitute function loss, but is just one fact to be considered when evaluating functional impairment).  

In Mitchell, the Court held that the evaluation of painful motion as limited motion only applies when limitation of motion is noncompensable under the applicable diagnostic code.  The Court further explained that, although painful motion is entitled to a minimum 10 percent rating under Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), when read together with Diagnostic Code 5003, it does not follow that the maximum rating is warranted under the applicable diagnostic code pertaining to range of motion simply because pain is present throughout the range of motion. 


A.  Medical evidence

Review of the appellant's VA medical treatment records reveals that, in October 2006, he was noted to have a left knee range of motion of zero to 115 degrees with pain and tenderness throughout.  A December 2006 note indicates that the appellant had a left knee range of motion of 10 to 90 degrees with mild tenderness to palpation.

The appellant underwent a VA medical examination in November 2009; the examiner reviewed the claims file.  The appellant complained of left knee pain that had gotten progressively worse since service, as well as the knee giving way, instability, stiffness, weakness, incoordination, decreased speed of joint motion, repeated effusions, tenderness and severe flare-ups lasting one to two days every two to three weeks.  He also complained of left hip pain that was progressively worse as well as the hip giving way, instability, stiffness, weakness, incoordination, decreased speed of joint motion, tenderness and severe flare-ups lasting hours every week..  The examiner noted that the appellant's VA treatment records did not include any orthopedic consultations and that the notes appeared silent for intervention as to the knee and hip.  

On physical examination, there was tenderness and abnormal motion of the left knee.  There was no crepitation, clicks or snaps or grinding present in the left knee.  No instability was observed.  Mild subluxation/dislocation of the left knee was present.  The appellant exhibited 25 to 80 degrees of left knee motion; there was no objective evidence of pain on motion.  Range of motion was not lessened by repetitive motion.  No ankylosis was present.  Radiographic examination revealed the presence of moderate degenerate joint disease.  The appellant also exhibited zero to 70 degrees of left hip flexion, as well as zero to seven degrees of extension and zero to 35 degrees of left hip abduction.  There was no objective evidence of pain on left hip motion or additional limitations after repetitive motion.  Radiographic examination revealed moderate degenerative joint disease of the left hip.

A June 2010 VA treatment note described the appellant as having mild osteoarthritis of the left knee.  An April 2011 VA diabetes management note indicated that the appellant was a bodybuilder/competitor by trade and that he was scheduled to compete in June of that year.  An August 2011 note indicated that the appellant was getting ready for an October 1st competition.  An August 2012 physical therapy note stated that the appellant's strength in his lower extremities was within functional limits and that he had normal muscle tone in each lower extremity.  A September 2012 note stated that the appellant was very active and that he worked out twice a day.  He was also noted to drive and to go out often.  Subsequent September 2012 notes indicated that the appellant worked out several times per day and that he went to a gym to lift weights most days.  The appellant broke his left hip in November 2012.

The appellant was afforded another VA medical examination in March 2014; the examiner reviewed the appellant's VA treatment records.  The appellant complained of daily left knee pain with the minimum pain level at 5/10.  One or two times per week the pain would get to 10/10 with increased activity.  The appellant complained of stiffness in cold weather.  On physical examination, the appellant exhibited left knee range of motion from zero to 85 degrees; there was no objective evidence of pain on motion.  There was no additional functional impairment after repetitive testing.  There was tenderness to palpation of the left knee.  Muscle strength was 5/5.  All joint stability testing of the left knee was normal.  The examiner stated that the appellant did not have any left knee meniscal conditions.  Radiographic examination revealed moderate degenerative changes.

A September 2015 VA treatment note indicated that the appellant had good left knee range of motion.  

The appellant underwent another VA medical examination in January 2016; the examiner reviewed the electronic claims file and VA treatment records.  The appellant complained of increased left hip pain with weight bearing activities and stiffness with lying down and sitting.  The examiner stated that the appellant did not have ankylosis of the left hip and that there was pain, fatigue, weakness and lack of endurance after repetitive use.  Left hip strength was 3/5, but there was no muscle atrophy.  The appellant's stump pain and fit of his prosthesis were noted to be major contributing factors to the appellant's limited mobility of his hips.  The examiner stated that the appellant did not have malunion or nonunion of the femur, flail hip joint or leg length discrepancy.  Radiographic examination revealed that the left hip was stable since the November 2009 x-ray that showed moderate degenerative joint disease.

B.  Analysis

The appellant has been assigned a 30 percent evaluation for his left knee chondromalacia since December 1998; this evaluation has been assigned pursuant to Diagnostic Code 5257.  The appellant has also been assigned a 10 percent evaluation for his left knee arthritis pursuant to Diagnostic Code 5010.  

For the left hip, the appellant was assigned a 10 percent evaluation for arthritis, pursuant to Diagnostic Code 5020, for the period from June 21, 2004 to January 21, 2016.  The appellant has also been assigned a 10 percent evaluation for the left hip limitation of abduction/adduction pursuant to Diagnostic Code 5253, for the period from November 24, 2009 to January 21, 2016.

1.  Left Knee

Impairment in the form of recurrent subluxation or lateral instability warrants a 10 percent rating if slight, 20 percent if moderate, and 30 percent if severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  The words "slight", "moderate" and "severe" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

The appellant has been assigned a 30 percent evaluation for the left knee since December 1998 under Diagnostic Code 5257; this is the maximum rating under this code.  

By his own statements, the appellant has had difficulty with walking and mobility, to include sensations of instability and the knee giving way.  Those problems could have been from other left knee conditions, such as problems with the nonservice-connected below knee amputation, but there is no medical reason to believe that instability was not a factor.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  The 30 percent evaluation has been based in part on the appellant's complaints of the knee giving out and medical evidence indicating some functional impairment due to subluxation/dislocation.  Furthermore, Diagnostic Code 5257 is limited to considering symptoms of subluxation or lateral instability, and is not a catch-all for any "other" impairment.  See DeLisle v. McDonald, 789 F.3d 1372 (Fed. Cir. 2015).  

The Board notes that "semilunar cartilage" is defined in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 32nd Ed., p. 299 (2012) as the "meniscus lateralis articulationis genus" and the "meniscus medialis articulationis genus."

Removal of the semilunar cartilage warrants a 10 percent evaluation.  This is the maximum scheduler evaluation available.  38 C.F.R. § 4.71a, Diagnostic Code 5259.  A 20 percent evaluation may be assigned where there is evidence of dislocated cartilage, with frequent episodes of "locking," pain, and effusion of the knee joint.  This is the maximum schedular evaluation available.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  However, in this case, as stated in the report of the March 2014 VA examination, the appellant does not have any meniscal conditions and therefore these Diagnostic Codes are not for application.  

The appellant has been diagnosed with arthritis of the left knee joint; this has been demonstrated on radiographic examination.  The appellant is currently assigned a 10 percent disability evaluation based on the clinically documented left knee arthritis.  

Diagnostic Code 5260 provides ratings based on limitation of flexion of the leg.  Flexion of the leg limited to 60 degrees is rated noncompensably (0 percent) disabling; flexion of the leg limited to 45 degrees is rated 10 percent disabling; flexion of the leg limited to 30 degrees is rated 20 percent disabling; and flexion of the leg limited to 15 degrees is rated 30 percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) of the same knee joint). 

Diagnostic Code 5261 provides ratings based on limitation of extension of the leg.  Extension of the leg limited to 5 degrees is rated noncompensably (0 percent) disabling; extension of the leg limited to 10 degrees is rated 10 percent disabling; extension of the leg limited to 15 degrees is rated 20 percent disabling; extension of the leg limited to 20 degrees is rated 30 percent disabling; extension of the leg limited to 30 degrees is rated 40 percent disabling; and extension of the leg limited to 45 degrees is rated 50 percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) of the same knee joint).

The medical evidence shows normal extension in the appellant's left knee; he has exhibited zero degrees of extension on multiple VA and private examinations.  38 C.F.R. § 4.71a, Diagnostic Code 5260, 5261.  Limitation of flexion, as reflected in the clinical evidence, was limited at worst to 80 degrees with pain and joint line tenderness in the left knee.  In this case, chronic pain was reported in the left knee.  

However, the evidence of record does not support a rating in excess of 10 percent for the left knee arthritis as the requisite limitation of flexion or extension has not been shown, even when taking pain into consideration.  Additional limitation of joint function was not shown after repetition due to pain, fatigability or weakness.  Id.; see also 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

The findings for extension and flexion fail to meet the criteria for a compensable evaluation based on limitation of motion for left knee.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  However, as painful motion and decreased motion with use has been shown, a 10 percent rating is for assignment for the left knee arthritis.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  

Finally, ankylosis of the appellant's left knee has not been shown.  Therefore the provisions of Diagnostic Code 5256 are not for application.  38 C.F.R. § 4.71a, Diagnostic Code 5256.

2.  Left hip

The regulations contain a number of provisions relating to the hips.  Under Diagnostic Code 5250, favorable ankylosis of the hip, in flexion at an angle between 20 and 40 degrees, with slight adduction or abduction, warrants a 60 percent rating, while evidence of intermediate ankylosis of the hip warrants a 70 percent rating under the same diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5250.  A flail joint of the hip warrants an 80 percent rating under Diagnostic Code 5254, while evidence of extremely unfavorable ankylosis of the hip, with the foot not reaching the ground and requiring the use of crutches, warrants a 90 percent maximum rating and entitlement to special monthly compensation, under Diagnostic Code 5250.  38 C.F.R. § 4.71a, Diagnostic Codes 5250, 5254.  As the appellant has demonstrated neither such symptomatology, these codes are not for application.

Ratings of 30 and 40 percent are warranted when there is evidence of limitation of the flexion of the thigh to 20 and 10 degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5252.  Again, there is no clinical evidence of record to indicate that the appellant has demonstrated any such symptomatology.

A 20 percent rating is warranted when there is evidence of limitation of the flexion of the thigh to 30 degrees (Diagnostic Code 5252); or limitation of the abduction of the thigh, with motion lost beyond 10 degrees (Diagnostic Code 5253).  38 C.F.R. § 4.71a, Diagnostic Codes 5252, 5253.  The evidence of record indicates that the appellant is unable to cross his legs indicating a deficit in adduction and he has been assigned a 10 percent evaluation for this pursuant to Diagnostic Code 5253.  However, there is no clinical evidence of record to indicate that the appellant's left hip disability approximates the level of severity required for the 20 percent evaluation pursuant to Diagnostic Code 5253.  Therefore, the preponderance of the evidence is against an evaluation in excess of 10 percent at any time prior to January 21, 2016.

The appellant's left hip disability has also been evaluated by the RO as arthritis under Diagnostic Code 5010.  Diagnostic Code 5010 provides that limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  Ten percent is the minimum compensable rating under the criteria used to evaluate the hip and thigh.  A higher rating may be assigned for arthritis under Diagnostic Codes 5003 and 5010, but only if there is limitation of motion or x-ray evidence of involvement of at least two joints, neither of which is present here.  In this case, the 10 percent evaluation has been assigned for the noncompensable deficits of flexion and extension with pain on use.

The appellant has also put forth credible complaints of pain on use of the joint.  With regard to such complaints, the Court has held that VA must consider additional functional loss on use due to pain on motion or due to flare-ups of the disability.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 205-206 (1995).  Taking all of the evidence of record into consideration, the Board finds that the appellant's left hip disability is likely manifested by some functional limitation due to pain on motion.  Therefore the currently assigned initial evaluation of 10 percent, but not more, is warranted for the left hip disability.  The Board notes that this 10 percent rating contemplates complaints of pain, especially on extended use.  There is no showing of any other functional impairment which would warrant a higher rating for the complaints of pain.  38 C.F.R. §§ 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a Diagnostic Codes 5003, 5010.  Therefore, the preponderance of the evidence is against an initial evaluation in excess of 10 percent at any time prior to January 21, 2016.

C.  Other Considerations

Another factor to consider is the degree of pain experienced by the claimant.  The appellant testified at his March 2010 RO personal hearing that his left knee bothered him 24/7; he said that he was in constant pain.  The appellant also testified that his left hip bothered him 100% of the time and that it affected his ability to walk.  

With increasing levels of pain, concomitantly increasing degrees of muscle spasm, weakness, atrophy, inability to function, and the like, are expected.  38 C.F.R. §§ 4.40, 4.45, 4.59.  The appellant has described his subjective complaints of pain and weakness and objective medical evidence has indicated that the appellant sought treatment for his left hip and knee pain.  Examining the evidence summarized above, and giving due consideration to the provisions under 38 C.F.R. § 4.59, as well as due consideration to the provisions of 38 C.F.R. §§ 4.7, 4.10 and 4.40, the medical evidence of record shows that the appellant's left hip and left knee symptomatology does not approximate the schedular criteria for any evaluation in excess of the currently assigned evaluations in effect prior to January 22, 2016.  The pain and functional limitations caused by his left knee and hip disabilities are contemplated in the evaluation for the symptomatology that is represented by the current disability evaluations.  Therefore, the Board finds that the preponderance of the evidence is against an evaluation in excess of 30 percent for the service-connected left knee chondromalacia at all times within the appeal period and the evidence is against an initial evaluation in excess of 10 percent for the left knee arthritis at all times within the appeal period.  Furthermore, the Board finds that the preponderance of the evidence is against an evaluation in excess of 10 percent for the service-connected left hip arthritis disability at all times within the appeal period prior to January 22, 2016.  The preponderance of the evidence is also against an initial evaluation in excess of 10 percent for the left knee limitation of abduction/adduction for the appeal period prior to January 21, 2016. 

Under 38 C.F.R. §§ 4.40 and 4.45, and the decision in DeLuca, 8 Vet. App. 202 (1995), the Board is required to consider the Veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate disability evaluation for a disability using the limitation-of-motion diagnostic codes.  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  However, under Spurgeon v. Brown, 10 Vet. App. 194 (1997), the Board is not required to assign a separate rating for pain alone.  The Board recognizes the limitations that the appellant has as a result of his service-connected left knee and hip disabilities, but the disability evaluations currently in effect contemplate these limitations, as discussed above.  

Notwithstanding the above discussion, an increased evaluation for the left knee and left hip disabilities could be granted if it were demonstrated that the particular disability presented such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  Therefore, the Board has considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  See Barringer v. Peake, 22 Vet. App. 242 (2008). 

However, the record reflects that the appellant has not required any hospitalization for his left knee disability, or for the left hip disability other than for the hip fracture incurred in 2012, and that the manifestations of each rated knee and hip disability are not in excess of those contemplated by the current respectively assigned ratings.  Furthermore, although the appellant experiences occupational impairment, there is no indication in the record that the average industrial impairment from either the left knee disabilities or the left hip disabilities addressed herein would be in excess of that contemplated by the currently assigned ratings.  The Court has held that, "if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The Board finds no evidence that either the left knee disabilities on appeal or either of the left hip disabilities on appeal present such an unusual or exceptional disability picture as to require an extraschedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b).  As discussed above, there are higher ratings available for these disabilities but the required manifestations have not been shown in this case.  The appellant has not offered any objective evidence of any symptoms due to the left knee and/or left hip disabilities that would render impractical the application of the regular schedular standards.  Consequently, the Board concludes that referral of this case for consideration of an extraschedular rating is not warranted in this case.  See Floyd v. Brown, 8 Vet. App. 88, 96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996) (when evaluating an increased rating claim, it is well established that the Board may affirm an RO's conclusion that a claim does not meet the criteria for submission for an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), or may reach such a conclusion on its own). 

In this case, the various symptoms described by the appellant fit squarely within the criteria found in the relevant diagnostic codes for the left knee and left hip disabilities on appeal.  In short, the rating criteria contemplate not only his symptoms but the severity of his left knee and left hip disabilities.  For these reasons, referral for extraschedular consideration is not warranted. 

The Board acknowledges that the appellant, in advancing this appeal, believes that his disabilities on appeal have been more severe than the assigned disability ratings reflect.  Medical evidence is generally required to probatively address questions requiring medical expertise; lay assertions do not constitute competent medical evidence for these purposes.  However, lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303 (a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). 

The Board has carefully considered the appellant's contentions and arguments.  In this case, however, the competent medical evidence offering detailed descriptions of the left knee and left hip and specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for those disabilities.  The lay statements have been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability-related symptoms.  The preponderance of the most probative evidence does not support assignment of a rating in excess of 30 percent for the left knee chondromalacia at any time during the appeal period.  Likewise, preponderance of the most probative evidence does not support assignment of a rating in excess of 10 percent for the left knee arthritis at any time during the appeal period.  The preponderance of the most probative evidence also does not support assignment of a rating in excess of 10 percent for the left hip arthritis or in excess of 10 percent for the limitation of left hip abduction/adduction at any time prior to January 22, 2016.

Based upon the guidance of the Court in Fenderson v. West, supra, the Board has considered whether any staged rating is appropriate.  As reflected in the decision above, the Board did not find variation in the appellant's symptomatology or clinical findings for the manifestations of the left knee or left hip disabilities that would warrant the assignment of any staged rating between September 14, 2005 and January 21, 2016, as the Court has indicated can be done in this type of case.  

The Board notes that, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  In this case, however, there are no additional symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, the Court has held that entitlement to a total disability rating based on individual unemployability (TDIU) is an element of all appeals for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A claim for TDIU was denied in a rating decision issued in March 2014.  There is no evidence in the claims file that the Veteran has contested this decision.  Accordingly, TDIU is not currently before the Board. 



ORDER

Entitlement to a disability evaluation in excess of 30 percent for the service-connected left knee chondromalacia is denied.

Entitlement to an initial evaluation in excess of 10 percent for the service-connected left knee arthritis is denied.

Entitlement to an evaluation is excess of 10 percent for the service-connected left hip arthritis is denied for the appeal period prior to January 22, 2016.

Entitlement to an initial evaluation in excess of 10 percent for the service-connected left hip limitation of abduction/adduction is denied for the appeal period prior to January 22, 2016.


REMAND

A precedential opinion that directly impacts this case was issued by the United States Court of Appeals for Veterans Claims (Court) after this case was returned to the Board in May 2016.  In July 2016, the Court held, in Correia v. McDonald, 28 Vet. App. 158 (2016), that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of 38 C.F.R. § 4.59.  The January 2016 VA examination results do not reflect full compliance with Correia.  Accordingly, the Board finds that a new VA examination is required.

Additionally, a review of the medical evidence of record reveals that no VA treatment records dated after December 2015 have been included in the evidence of record.  Because such records could reflect the extent and severity of the claimed disability, VA is, therefore, on notice of records that may be probative to the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  VA has a responsibility to obtain records generated by Federal government entities that may have an impact on the adjudication of a claim.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, on remand, all outstanding VA treatment records should be obtained and associated with the evidence of record.

Therefore, to ensure that VA has met its duty to assist in developing the facts pertinent to the claim on appeal and to afford full procedural due process, the case is REMANDED for the following: 

1.  Contact the Veteran and obtain the names and addresses of all medical care providers (private, VA, or other government) who have treated him for his service-connected left hip since December 2015.  After securing the necessary release(s), obtain such records.  In particular, VA treatment records dated from December 2015 onward must be obtained.

2.  Thereafter, schedule the Veteran for a VA orthopedic examination to determine the nature, severity and extent of his current left hip pathology. 

The entire claims file must be reviewed, to include the Veteran's lay statements and assertions.  If the examiner does not have access to the electronic file, any relevant records contained in the electronic file that are not available must be otherwise made available to the examiner.

All indicated tests should be accomplished and all clinical findings should be reported in detail.  All pertinent imaging results such as X-ray, CT scan and/or MRI results should be discussed.  After examining the Veteran and reviewing his claims file, the examiner must provide a comprehensive report including complete rationale for all conclusions reached.

The examiner must describe to what extent, if any, the Veteran has any left hip pathology or reduced function in the left hip, including any associated gait impairment.  It must be determined whether there is any objective evidence of functional limitation due to pain caused by the service-connected left hip disability.  If so, each of those limitations should be set forth in detail.

The examiner must test the range of motion of the Veteran's left hip.  In order to comply with the Court's recent precedential decision in Correia v. McDonald, 28 Vet. App. 158 (2016), the examiner must test and record the range of motion for BOTH hips in active motion, passive motion, weight-bearing, and nonweight-bearing.  

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner must also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the amount of additional loss of motion in degrees or the additional amount of functional impairment incurred on repeated use or during flare-ups.

3.  Upon receipt of the VA examination report, conduct a review to verify that all requested opinions have been offered.  If information is deemed lacking, refer the report to the VA examiner for corrections or additions.  See 38 C.F.R. § 4.2. 

4.  Thereafter, adjudicate the matter of increased evaluations for the limitation of left hip flexion and adduction beginning January 22, 2016.  This adjudication must reflect consideration of all the evidence of record and be accomplished with application of all appropriate legal theories; 38 C.F.R. §§ 3.303, 3.310, 3.321, 4.40, 4.59; Esteban v. Brown, 6 Vet. App. 259 (1994); DeLuca v. Brown, 8 Vet. App. 202 (1995); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

5.  If any benefit sought on appeal remains denied, the Veteran and his representative must be provided a Supplemental Statement of the Case (SSOC) containing notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time must be allowed for response.

The appellant is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the related claim(s).  38 C.F.R. §§ 3.158 and 3.655.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


